Dear Mr. Boschert:
This is in answer to your recent opinion request in which you ask whether a petition to audit the Cooperating School Districts of the St. Louis Suburban Area, Inc. needs a petition signed by five percent of the voters in the last gubernatorial election from one participating school district, or a petition signed by five percent of the voters in each of the school districts in order to compel an audit by the state auditor.
It is our view that it is unnecessary to answer the question you asked because we believe that the Cooperating School Districts of the St. Louis Suburban Area, Inc. is not a "political subdivision of the state" as such term is used in Section29.230, RSMo, providing for an audit by the state auditor when requested to do so by a petition signed by five percent of the qualified voters of the political subdivision.
It is our understanding that the Cooperating School Districts of the St. Louis Suburban Area, Inc. is a private not-for-profit corporation. We believe that Opinion No. 21, rendered January 19, 1976, to State Auditor George W. Lehr, a copy of which we enclose, is applicable. Such opinion holds that the state auditor is not authorized to audit the Kansas City Philharmonic Association which is a private not-for-profit corporation. We believe that the principles enunciated in such opinion are applicable here and that Section 29.230 does not authorize the state auditor to audit the Cooperating School Districts of the St. Louis Suburban Area, Inc., a private not-for-profit corporation.
This result is mandated by the law as it presently exists. I share your concern that governmental activity should be open to the public no matter what agency or organization conducts it. I would be glad to assist you in drafting legislation if you desire.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure: Op. No. 21 1/19/76, Lehr